Indictment for forgery of a bill of exchange. In the indictment, the words “ bill of exchange,” wherever they occurred, were interlined, and the words “ order for the payment of money ” erased. The defendant, after conviction in the superior court in Suffolk at December term 1859, moved in arrest of judgment, because of these erasures and interlineations, and the want of any certificate, note, attestation or other evidence when and by whom they were made. But the superior court, and this court, on appeal, Overruled the motion.